Exhibit 10.1

G1 THERAPEUTICS, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The Board of Directors of G1 Therapeutics, Inc. (the “Company”) has approved the
following Amended and Restated Non-Employee Director Compensation Policy (the
“Policy”) which establishes compensation to be paid to non-employee directors of
the Company, effective as of June 12, 2019 (the “Effective Date”), to provide an
inducement to obtain and retain the services of qualified persons to serve as
members of the Company’s Board of Directors.

Applicable Persons

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, a “Non-Employee Director”). “Affiliate”
shall mean an entity which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.

Stock Option Grants

All stock option amounts set forth herein shall be subject to automatic
adjustment in the event of any stock split or other recapitalization affecting
the Company’s common stock.

Annual Stock Option Grants

Annually, each Non-Employee Director shall be granted a non-qualified stock
option to purchase 20,000 shares of the Company’s common stock under the
Company’s 2017 Employee, Director and Consultant Equity Incentive Plan (the
“Stock Plan”) on the date of the first meeting of the Board of Directors held
following the Company’s annual meeting of stockholders.

Initial Stock Option Grant for Newly Appointed or Elected Directors

Each new Non-Employee Director shall be granted a non-qualified stock option to
purchase 40,000 shares of the Company’s common stock under the Stock Plan at the
first regularly scheduled meeting of the Board of Directors on or after his or
her initial appointment or election to the Board of Directors.

Initial Stock Option Grant for Newly Appointed or Elected Chairperson

Each new Non-Employee Director who shall serve as Chairperson of the Board of
Directors shall be granted a non-qualified stock option to purchase 100,000
shares of the Company’s common stock under the Stock Plan at the first regularly
scheduled meeting of the Board of Directors on or after his or her initial
appointment as Chairperson of the Board of Directors. This grant is in addition
to the Annual Stock Option Grant.

Terms for All Option Grants

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, all options granted under this Policy shall
(i) have an exercise price equal to the fair market value of the Company’s
common stock as determined in the Stock Plan on the grant date; (ii) terminate
ten years after the grant date; (iii) vest 100% upon the consummation of a
change-in-control; and (iv) contain such other terms and conditions as set forth
in the form of option agreement approved by the Board of Directors or the
Compensation Committee prior to the grant date. Subject to the continued service
of each Non-Employee Director and unless otherwise specified by the Board of
Directors or the Compensation Committee at the time of grant, each annual stock
option grant shall vest on the first anniversary of the date of grant and each
initial stock option grant shall vest in equal monthly installments following
the date of grant until the third anniversary of the grant date.



--------------------------------------------------------------------------------

Annual Fees

Each Non-Employee Director serving on the Board of Directors and the Audit
Committee, Compensation Committee and/or Nominating and Governance Committee, as
applicable, shall be entitled to the following annual amounts (the “Annual
Fees”):

 

Board of Directors or
Committee of Board of
Directors

   Annual Retainer
Amount for Member    Annual Retainer
Amount for Chair
(total)

Board of Directors

   $40,000    $70,000

Audit Committee

   $10,000    $30,000

Compensation Committee

   $  7,500    $22,500

Nominating and Governance Committee

   $  5,000    $15,000

Except as otherwise set forth in this Policy, all Annual Fees shall be paid for
the period from January 1 through December 31 of each year. Such Annual Fees
shall be paid in cash.

Payments

Payments payable to Non-Employee Directors shall be paid quarterly in arrears
promptly following the end of each fiscal quarter, provided that (i) the amount
of such payment shall be prorated for any portion of such quarter that such
director was not serving on the Board of Directors or a committee and (ii) no
fee shall be payable in respect of any period prior to the date such director
was elected to the Board of Directors or a committee.

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board of Directors and committees thereof or in connection with
other business related to the Board of Directors.

Amendments

The Compensation Committee shall periodically review this Policy to assess
whether any amendments in the type and amount of compensation provided herein
should be made and shall make recommendations to the Board of Directors for its
approval of any amendments to this Policy.